     Case 3:17-cv-00986-BAS-AGS Document 191 Filed 08/10/20 PageID.8791 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
        JOHN MCCURLEY, DAN                            Case No. 17-cv-00986-BAS-AGS
11      DEFOREST, individually and on
        behalf of all others similarly situated,      ORDER:
12
                                       Plaintiffs,    (1) GRANTING PLAINTIFFS’
13                                                        MOTION TO DECERTIFY IN
               v.                                         PART [ECF No. 132];
14
        ROYAL SEA CRUISES, INC,                            AND
15
                                      Defendant.      (2) DENYING DEFENDANT’S
16                                                        MOTION TO DECERTIFY
                                                          [ECF No. 143]
17

18           In a lengthy and detailed opinion, the Court previously certified both a primary
19    class, as well as a narrowed subclass. (ECF No. 87.) Plaintiffs now move to decertify the
20    primary class and proceed solely on the subclass. (Plfs.’ Mot. to Decertify in Part and
21    Am. Order Re: Class Notice as to the Subclass (“Plf.’s Mot to Decertify”), ECF No. 132.)
22    Defendant opposes (ECF No. 152), and Plaintiffs reply (ECF No. 162.) Defendant moves
23    to decertify the subclass as well. (Def.’s Mot. to Decertify, ECF No. 143.) Plaintiffs
24    respond (ECF No. 171), and Defendant replies. (ECF No. 172.)
25           The Court finds this motion suitable for determination on the papers submitted and
26    without oral argument. See Civ. L.R. 7.1(d)(1). For the reasons stated below, the Court
27    GRANTS Plaintiffs’ Motion (ECF No. 132) and DENIES Defendant’s Motion. (ECF
28    No. 143.)

                                                     -1-
                                                                                        17cv986
     Case 3:17-cv-00986-BAS-AGS Document 191 Filed 08/10/20 PageID.8792 Page 2 of 4



 1

 2    I.      BACKGROUND
 3                The Court previously certified a class of:
 4            All persons within the United States who received a telephone call (1) from
              Prospects, DM, Inc. on behalf of Royal Seas Cruises, Inc. (2) on said Class
 5            Member’s cellular telephone (3) made through the use of any automatic
              telephone dialing system or an artificial or prerecorded voice, (4) between
 6            November 2016 and December 2017, (5) where such calls were placed for the
              purpose of marketing, (6) to non-customers of Royal Seas Cruises, Inc. at the
 7            time of the calls, and (7) whose cellular telephone number is associated in
              Prospects, DM’s         records    with either diabeteshealth.info         or
 8            www.yourautohealthlifeinsurance.com.
 9    (ECF No. 87.) The Court further certified a Transfer Subclass of “[a]ll members of the
10    Class whose call resulted in a Transfer to Royal Seas Cruises, Inc.” (Id.)
11    II.     MOTION TO DECERTIFY SUBCLASS
12            Plaintiffs now move to decertify the class in part, leaving only the Transfer
13    Subclass. (ECF No. 132.) Plaintiffs indicate that “neither Defendant’s, nor Prospects
14    DM’s records will permit Plaintiffs to identify which of the numbers called by Prospects
15    DM . . . were called under the Royal Seas Cruises contract.” (Plfs.’ Mot. to Decertify at
16    4–5.) This problem does not apply to the Transfer Subclass, because the individuals in
17    the subclass were actually transferred to Defendant.
18            Although Defendant filed an opposition (ECF No. 152), it does not object to
19    Plaintiffs’ request to the extent Plaintiffs seek decertification of the larger class. Instead,
20    Defendant simply argues that the subclass should be decertified as well. Since that issue
21    will be discussed below and since Defendant does not object to the Plaintiffs’
22    decertification request, the Court GRANTS Plaintiffs’ request for decertification and will
23    allow Plaintiffs to proceed solely on the Transfer Subclass.
24    III.    MOTION TO DECERTIFY ENTIRE CLASS
25            Defendant argues—for a variety of reasons already addressed in the Court’s initial
26    Order granting class certification—that the subclass should also be decertified. (ECF No.
27    143.)
28

                                                    -2-
                                                                                              17cv986
     Case 3:17-cv-00986-BAS-AGS Document 191 Filed 08/10/20 PageID.8793 Page 3 of 4



 1          A district court has broad discretion to revisit class certification throughout the legal
 2    proceedings before the court. Armstrong v. Davis, 275 F.3d 849, 872 n. 28 (9th Cir. 2001)
 3    (abrogated on other grounds by Johnson v. Calif., 543 U.S. 499 (2005). For instance, a
 4    court may alter or amend an order granting class certification before final judgment. Fed.
 5    R. Civ. P. 23(c)(1)(C). A district court may also decertify a class at any time. Rodriguez
 6    v. West Publishing Co., 563 F.3d 948, 966 (9th Cir. 2009) (citing Gen. Tel. Co. of Sw. v.
 7    Falcon, 457 U.S. 147, 160 (1982)).
 8          That said, a Motion for Reconsideration merely rehashing arguments already
 9    considered and rejected by the Court is a waste of judicial resources. That largely appears
10    to be what Defendant is doing in its instant Motion to Decertify. Notably, the only new
11    evidence presented by Defendant in the Motion for Reconsideration are the declarations
12    already rejected by the Court in its Order granting sanctions against the Defendant. (See
13    ECF No. 190.)
14          As the Court pointed out in its original order, merits arguments are largely
15    inappropriate at the class certification stage. As the parties have filed motions for
16    summary judgment currently pending before the Court, the Court assumes it will address
17    many of these merits arguments when it reaches those motions. Whether Prospects DM
18    made telephone calls with an automatic telephone dialing system or whether there was
19    blanket consent for the calls are issues capable of class resolution. Therefore, for the
20    reasons previously stated by the Court in its Order Certifying the Class in part (ECF No.
21    87), Defendant’s Motion to Decertify (ECF No. 143) is DENIED.
22    IV.   CONCLUSION AND ORDER
23          Plaintiff’s Motion to Decertify in part (ECF No. 132) is GRANTED. Defendant’s
24    Motion to Decertify (ECF No. 143) is DENIED. The Subclass of:
25          All persons within the United States who received a telephone call (1) from
            Prospects, DM, Inc. on behalf of Royal Seas Cruises, Inc. (2) on said Class
26          Member’s cellular telephone (3) made through the use of any automatic
            telephone dialing system or an artificial or prerecorded voice, (4) between
27          November 2016 and December 2017, (5) where such calls were placed for the
            purpose of marketing, (6) to non-customers of Royal Seas Cruises, Inc. at the
28          time of the calls, (7) whose cellular telephone number is associated in
                                                   -3-
                                                                                              17cv986
     Case 3:17-cv-00986-BAS-AGS Document 191 Filed 08/10/20 PageID.8794 Page 4 of 4



 1          Prospects, DM’s        records    with either diabeteshealth.info  or
            www.yourautohealthlifeinsurance.com, and (8) whose call resulted in a
 2          Transfer to Royal Seas Cruises, Inc.
 3    remains certified as a class. Any other class is decertified.
 4         IT IS SO ORDERED.
 5

 6    DATED: August 10, 2020
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -4-
                                                                                17cv986
